ACCEPTED
                                                                                      04-15-00555-CV
                                                                          FOURTH COURT OF APPEALS
                                                                               SAN ANTONIO, TEXAS
                                                                                11/30/2015 6:42:56 PM
                                                                                       KEITH HOTTLE
                                                                                               CLERK

                            No. 04-15-00555-CV

                                                                     FILED IN
                                                              4th COURT OF APPEALS
                                   In the                      SAN ANTONIO, TEXAS
                          Fourth Court of Appeals             11/30/2015 6:42:56 PM
                              at San Antonio                      KEITH E. HOTTLE
                                                                       Clerk
                          ____________________
                           Shirley Hale Mathis,
         permanent guardian of the estate of Carlos Y. Benavides Jr.,
                                Appellant,
                                      vs.
                             Leticia R. Benavides,
                                   Appellee.


                          ____________________
               From the 49th District Court of Webb County
        Cause No. 2012-CVQ-000161-D3A & 2015-CVQ-003089-D1



                 Appellant’s Opposed First Motion for
                 Extension of Time to File Merits Brief




Baldemar Garcia Jr.
State Bar No. 00790740
PWBM, LLP
602 East Calton Road, 2nd Floor (78041)
P. O. Drawer 6668 (78042)
Laredo, Texas
voice 956.727.4441
facsimile 956.727.2696
counsel for appellant Shirley Hale Mathis,
permanent guardian of the estate of Carlos Y. Benavides Jr.
                                No. 04-15-00555-CV
                            Shirley Hale Mathis,
          permanent guardian of the estate of Carlos Y. Benavides Jr.,
                                 Appellant,
                                          vs.
                                Leticia R. Benavides,
                                      Appellee.



                   Appellant’s Opposed First Motion for Extension
                             of Time to File Merits Brief



To the Honorable Fourth Court of Appeals:

Now Comes appellant Shirley Hale Mathis, as the prior temporary guardian of
the person and estate and as current permanent guardian of the estate of
Carlos Y. Benavides Jr., and files this opposed first motion for extension of
time to file her brief, and in support thereof, would respectfully show unto the

Appellate Court as follows, to-wit:

1.     Shirley Hale Mathis, the previous temporary guardian of the person and
estate and present permanent guardian of the estate of Carlos Y. Benavides Jr.,
is the appellant. Leticia R. Benavides is the appellee.

2.     No rule limits the time within which to file a motion to extend. TEX. R.
APP. P. 38.6(d).




                                      Page 2 of 6
3.       Counsel for appellant has conferred with counsel for appellee, and this
first motion for extension is opposed.

4.       The Court may extend the time within which to file a brief under the
authority of Texas Rules of Appellate Procedure 38.6(d), 10.5(b).

5.       Appellant’s brief on the merits is due on November 30, 2015. Counsel

for appellant requests an extension to file his brief, which would extend the
time to file until December 30, 2015. Appellant’s brief on the related
supersedeas issues and associated temporary relief is due December 4, 2015.

6.       This is appellant’s first request for an extension of time.

7.       Counsel for appellant requests an extension of time so that he may have
an adequate opportunity to prepare his merits brief. In the thirty days, since the
clerk’s record was filed on October 29, 2015, counsel for appellant was required
to:

      • Speak at the Trinity Minerals Management breakfast seminar in San
         Antonio, Texas;
      • Depose a corporate representative in a Hydrogen Sulfide trespass case,
         being Cause No. M-14-0029-CV-C, styled Leo O. Quintanilla, et al., vs.
         Regency Field Services, LLC, et al., currently pending in the 343rd District
         Court, McMullen County, Texas;
      • Respond to a motion for leave to amend complaint to add a non-diverse

         defendant in federal litigation involving a shipping dispute, being Civil

                                        Page 3 of 6
        Action No. 5:15-cv-223, styled Ragar Transportation, Ltd. v. Lear
        Corporation, Ryder Integrated Logistics, Inc., and Penske Logistics, LLC,

        currently pending in the United States District Court, Southern District
        of Texas, Laredo Division; and
     • Appear at a hearing to set supersedeas and then seek temporary relief
        and prepare a supporting brief related to this instant Appeal, being
        Cause No. 2012-CVQ-000161-D3A and Cause No. 2015-CVQ-003089-
        D1, styled Leticia R. Benavides vs. Shirley Hale Mathis, currently pending in

        the 49th District Court, Webb County, Texas and Appeal No. 04-15-
        00555-CV, styled Shirley Hale Mathis v. Leticia R. Benavides, currently
        pending before the Fourth Court of Appeals sitting in San Antonio,
        Texas.

8.      The court’s $10.00 filing fee is being paid contemporaneously with the
filing of this motion. Notes and Comments, Rule 3, Local Rules of the Fourth
Court of Appeals.

9.      Wherefore, Premises Considered, counsel for appellant Shirley Hale
Mathis respectfully request this Honorable Court to consider this request for

additional time for the filing of her merits brief.




                                        Page 4 of 6
Respectfully submitted,



/s/
Baldemar Garcia Jr.
State Bar No. 00790740
Attorney in charge for appellant Shirley Hale Mathis,
permanent guardian of the estate of Carlos Y. Benavides Jr.
PWBM, LLP
602 East Calton Road, 2nd Floor (78041)
P. O. Drawer 6668 (78042-6668)
Laredo, Texas
voice 956.727.4441
facsimile 956.727.2696



Certificate of service

Appellant’s opposed 1st motion for extension of time to file merits brief was
served by e-mail, facsimile, or certified mail, return receipt requested, on all
counsel of record on November 30, 2015. TEX. R. CIV. P. 21, 21a.

Carlos M. Zaffirini
Guadalupe Castillo
Zaffirini & Castillo
1407 Washington Street
P. O. Box 627
Laredo, Texas 78042-9526
facsimile 956.727.4448
counsel for appellant Leticia R. Benavides




                                    Page 5 of 6
Shirley Hale Mathis
Shirley Hale Mathis, P.C.
809 Victoria Street
Laredo, Texas 78040
facsimile 956.725.6546
permanent guardian of the estate of C.Y. Benavides Jr.

Fernando A. Sanchez Jr.
401 E. Hillside Road
Laredo, Texas 78041
facsimile 956.725.4594
fslawoffice96@gmail.com
co-trial counsel for Shirley Hale Mathis

Jesse Guillen
Guillen & Gonzalez, PC
1202 Corpus Christi
Laredo, Texas 78041
facsimile 956.791.9502
attorney ad litem for C. Y. Benavides Jr.

Adriana Benavides Maddox
Edward F. Maddox
Benavides Maddox, PC
1015 Scott Street
Laredo, Texas 78040
facsimile 956.791.3010
adriana@benmadlaw.com

(counsel for Linda Christina Benavides Alexander, Guillermo Benavides, Ranch
Viejo Cattle Company, Ltd., Benavides Management, LLC)

/s/
Baldemar Garcia Jr.


                                    Page 6 of 6